Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 11/05/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of multi-factor authentication for machine-to-machine connections using unique authentication streams of chained, cryptographic blocks or codes by generating and managing a root authentication stream of chained cryptographic blocks representing an enterprise. The root authentication stream may be utilized by deployed machine instances to instantiate the unique authentication streams for each of the deployed machine instances, thereby enabling secure and continuous authentication for the machine-to-machine connections. 
 
	Independent claim 1, recite the uniquely distinct features of “a deployment server configured to deploy a machine; the deployment server being adapted to deploy the machine so as to have a respective machine authenticator; a primer adapted to communicate with the deployment server; the primer being further adapted to request a seed, from the stream generator, for the machine; the stream generator being adapted to generate the seed, for the machine, based at least on at least one of the enterprise stream blocks; the deployment server being configured to deploy the machine so that, when the machine is a deployed machine, the respective machine authenticator of the deployed machine generate the machine authentication stream comprising machine stream blocks; and  the respective machine authenticator of the deployed machine generating the machine authentication stream based on the seed generated by the stream generator.


The closest prior art, (Zhang US 2018/0270777), discloses a key request module and a key receive module. The key request module is configured to transmit a key request to a provisioning server, and the key receive module is configured to receive a device root key associated with the device from the provisioning server. The device also comprises an authentication request transmit module configured to transmit an authentication request comprising an international mobile subscriber identity (IMSI) and a device identifier identifying the device to a first home subscriber server (HSS). The device also comprises an authentication under key agreement (AKA) module configured to perform an AKA procedure using the device root key. The key request module, the key receive module, the authentication request transmit module and the AKA module thereby authenticate the device for subscriber identity module (SIM) provisioning of the device. 

The closest prior art, (Nakhjiri US 2015/0186657) discloses required by access policies, objects may be encrypted by an encryption server using content encryption keys (CEKs). The content encryption keys may be generated based on a key hierarchy, and are accessible to the encryption server. The content encryption keys may be generated outside of the encryption server. A relationship between one content encryption key and other content encryption keys in the key hierarchy may be mapped to a relationship between objects being encrypted. The relationship between the objects being encrypted may correspond to a relationship between access policies or file directories within which the objects being encrypted reside. In an exemplary embodiment, the same content encryption key may be used for the objects being encrypted which belong to the same file directory, in which all the files therein have the same access policy. Thus, the same content encryption key may be used for encryption of more than one object. Also, the content encryption key may be used by more than one user of the same object. In this manner, the burden of key management as well as file storage may be reduced. 
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claim 1. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496